PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gordon
Application No. 16/569,277
Filed: 12 Sep 2019
For: Non-Invasively Adjustable Bone Prosthesis

: NOTICE OF SUA SPONTE 
: WITHDRAWAL OF THE HOLDING
: OF ABANDONMENT
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the Notice of Abandonment mailed May 5, 2022

The Notice of Abandonment mailed May 5, 2022 states that the application is abandoned for failure to timely submit a proper reply to the Office letter mailed July 21, 2021. However, the record does not reflect that an Office letter was issued on July 21, 2021. Accordingly, the Notice of Abandonment improperly asserts that the instant application is abandoned for failure to timely submit a proper response to an Office letter mailed July 21, 2021.

The record reflects that a restriction requirement was mailed June 15, 2021 and that Applicant timely submitted a response thereto on July 27, 2021. It is noted that a Notice of Non-Compliant Amendment was issued September 2, 2021. Applicant timely submitted a response to the Notice on September 13, 2021.

In view thereof, the Notice of Abandonment is hereby vacated and the holding of abandonment is withdrawn.

This application is being directed to GAU 3774 for consideration of the response filed September 13, 2021.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions